- provide by MZ Technologies FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November , 2011 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X São Paulo, Brazil, November 3, 2011 – Grupo Pão de Açúcar [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] announces its results for the 3 rd quarter (3Q11) and first nine months of 2011 (9M11), including Globex Utilidades S.A. [BM&FBOVESPA: GLOB3] . The Company’s operating and financial information was prepared in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), the accounting practices adopted in Brazil (BRGAAP) and Brazilian Corporate Law, and is presented in nominal form and in Brazilian Reais, as follows: (i) on a “GPA Food” basis, which entirely excludes the operating and financial results of Globex Utilidades S.A. (including Nova Casas Bahia and Nova Pontocom), (ii) on a “GPA consolidated” (CBD) basis, which includes the full operating and financial results of Globex Utilidades S.A., and, as of November 2010, Nova Casas Bahia. All comparisons are with the same periods in 2010 (3Q10 and 9M10), except where stated otherwise. GPA FOOD EBITDA totaled R$457.8 million in the quarter, 10.1% up on 3Q10, with a margin of 7.4%. Gross sales totaled R$6.834 billion in 3Q11, 9.7% up on 3Q10, while net sales came to R$6.159 billion, up by 10.1%. In same-store (1) terms , gross sales climbed by 8.5% over the same period last year, with gross food sales increasing by 8.2% and non-food sales by 9.3%. Gross profit came to R$1.625 billion in 3Q11, an 11.9% improvement over 3Q10, while the gross margin stood at 26.4%. EBITDA stood at R$457.8 million, 10.1% more than in 3Q10, accompanied by a margin of 7.4%, which remained flat. Net income (2) totaled R$129.0 million in 3Q11, with a margin of 2.1%. GPA CONSOLIDATED EBITDA totaled R$722.0 million in the quarter, 46.5% up on 3Q10, with a margin of 6.5%. The adjusted net income reached R$ 154.9 million, with a margin of 1.4%. Consolidated gross sales totaled R$12.571 billion, 58.2% up on 3Q10, while net sales grew by 55.9% to R$11.085 billion. Gross profit came to R$3.085 billion, a 76.1% improvement over 3Q10, with a gross margin of 27.8%. EBITDA stood at R$722.0 million, 46.5% up year-on-year, accompanied by a margin of 6.5%. Net income (2) totaled R$133.5 million, while adjusted net income reached R$154.9 million, with a margin of 1.4%. Highlights (R$ million) 3Q11
